                      Case 2:15-cv-01154-JCM-GWF Document 107 Filed 07/22/20 Page 1 of 1



                 1
                 2
                 3
                 4                                   UNITED STATES DISTRICT COURT
                 5                                          DISTRICT OF NEVADA
                 6                                                      ***
                 7      MCM CAPITAL PARTNERS, LLC,                              Case No. 2:15-CV-1154 JCM (GWF)
                 8                                              Plaintiff(s),                    ORDER
                 9              v.
               10       SATICOY BAY LLC SERIES 6684
                        CORONADO CREST, et al.,
               11
                                                              Defendant(s).
               12
               13
                               Presently before the court is the matter of MCM Capital Partners, LLC v. Haddad et al.,
               14
                       case number 2:10-cv-01224-JCM-VCF.
               15              On July 13, 2020, the Ninth Circuit issued its judgment remanding this matter in light of
               16      the parties’ settlement agreement. (ECF No. 106). Plaintiff MCM Capital Partners LLC requested
               17      that this matter be remanded so it can move to enforce the fully executed settlement agreement.
               18      (ECF No. 104).

               19              The parties are ordered to move as necessary before this court to resolve this matter within
                       thirty (30) days of the entry of this order.
               20
                               Accordingly,
               21
                               IT IS SO ORDERED.
               22
                               DATED July 22, 2020.
               23
               24                                                      __________________________________________
                                                                       UNITED STATES DISTRICT JUDGE
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
